Mercure, J. (dissenting).
We agree with the majority’s implicit rejection of plaintiffs’ theory that they possessed an easement by prescription over the land of defendants Gerald F. Spoor and Gertrude M. Spoor that was traversed by the so-called "shortcut” that the Spoors barricaded in 1991. That is*731sue, raised for the first time in response to the Spoors’ summary judgment motion and unsupported by competent evidence with regard to the critical element of hostility (see, Di Leo v Pecksto Holding Corp., 304 NY 505), is clearly unavailing.
We are constrained to dissent, however, because we cannot subscribe to the majority’s determination that there nonetheless exist triable issues of fact concerning the Spoors’ tort liability based upon their termination of a license created by a prior owner of their property. At most, plaintiffs have established that the Spoors’ predecessor in title had previously permitted plaintiffs and the owners of other of the "back” lots to travel over a portion of the lands conveyed to the Spoors, in order to afford them safer and more convenient passage to the highway. After taking title to the property and ascertaining that those users were deviating from their deeded right-of-way, some time in°1991 the Spoors requested and then insisted that the use be discontinued.
The majority offers no relevant legal precedent for its novel legal theory which, although borrowing freely from tort law and the law of property, finds logical support in neither. As earlier noted, the majority concedes that plaintiffs had no prescriptive easement or other legal right to compel a continuation of the permissive use of the shortcut that had been suffered by the Spoors’ predecessor in interest. Further, the duty established in Basso v Miller (40 NY2d 233), although inuring to the benefit of those who may foreseeably enter upon one’s land, surely does not authorize the right of entry in the first instance. Nonetheless, the majority has created a new species of legal right or interest by adopting a position that is tantamount to a holding that whenever a landowner asserts that he or she may secure reasonably safe access to a public highway only by traveling over the land of another, then, in order to avoid tort liability, the latter has an obligation to permit the former’s trespass. We believe there is no such duty under the law (see, Palmer v Prescott, 208 AD2d 1065, Iv denied 85 NY2d 804).
For the foregoing reasons, we would affirm Supreme Court’s order.
White, J., concurs. Ordered that the order is reversed, on the law, with costs, and motion denied.